DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 09/24/2019, 05/17/2021, and 10/24/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a computer program. Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations have been determined by the courts to fall outside the four statutory categories of patent eligible subject matter. See MPEP §2106.03(I).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is not clear what the first voltage signal represents.  Line 5 recites “convert the weight measurement signal into a first voltage signal”. While line 6 recites “subtract a second voltage signal representing the weight of at least the load unit without being loaded with material to be weighed from the first voltage signal when the load unit is loaded with material”.  Therefore it would seem that the first voltage signal represents the weight of the load unit when the load is loaded with material.  Otherwise, if it was empty, the third signal would just be the second subtracted from an equal signal and would be irrelevant.  However, this is not specified in the claim.  Furthermore, lines 10-11 recite “receive the first voltage signal while the load unit is not loaded with material to be weighted”. This would imply the first voltage signal is taken while the load unit is not loaded, which is contradictory to the first and second recitation of the first voltage signal.  Alternately it could refer to what is happening to the signal at a later moment in time. It is not clear whether Applicant intends for the first voltage signal to represent a loaded state but is not sent to the control circuitry until after the load has been removed or whether the first voltage signal represents an unloaded state.

Claims 2-12 inherit the deficiencies of claim 1 and are likewise rejected.

The same rejection applies mutatis mutandis to claim 13 which claims the analogous method, however the loaded state of the first voltage is likewise unclear.

Claim 14 is rejected for its dependence on claim 13.

Regarding claim 3, the limitation “an optimized PWM signal having a more consistent voltage level and transitions” is unclear and appears to be subjective.  It is not clear what constitutes a “more consistent voltage level”.  See MPEP §2173.05(b)(IV).

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1 and 13, none of the prior art alone or in combination neither discloses nor renders obvious a weight measurement device of method comprising the limitations of generate a pulse width modulated, PWM, signal having a pulse width representing the weight measured by the weigh measurement device while the load unit is not loaded with material to be weighed and generate the second voltage signal from the PWM signal generated by the control circuitry, wherein the voltage level of the second voltage is proportional to the pulse width of the PWM signal in combination with the remaining claim limitations.
  
The closest prior art to Applicant’s claimed invention is USPN 6,313,415 to Maher et al. which discloses a strain gauge load cell bridge which sends the load signal to a pulse width generator which converts the analog voltage signal to a pulse signal whose height is proportional to the weight of the load, thus negating the need for an A/D converter. The problem being solved is to reduce the number of expensive components while maintaining sensitivity, unlike the instant invention which still discloses an A/D converter and the problem being solved is to maintain a high sensitivity over a broad range of loads (including the internal equipment of the device and the food to be placed thereon) by including the unloaded information in the PWM signal.
US 2016/0231182 to Dai discloses the us of a PWM as a compensation signal for a weighing device which uses the PWM to modulate the amount of analog signal to be compensated but does not use the PWM width to represent a tare weight of the measuring device and likewise does not solve the problem of maintaining high sensitivity over a broad range of weights.
It is noted that the PCT written opinion cites EP 2 540 199 as reading on claim 1, however this reference discloses using PWM to control a heater for an appliance with a weighing device, not using the PWM to determine the weight of the load on the weighing device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863